Citation Nr: 1202238	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-33 402	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record. 

A November 2010 Board decision granted an evaluation of 30 percent for PTSD prior to December 31, 2007, and denied a rating in excess of 30 percent for PTSD.  By rating action in November 2010, the RO assigned an effective date of April 4, 2007, the date of receipt of the claim for service connection for PTSD, for the 30 percent rating for PTSD.  The Veteran appealed the November 2010 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2011 order, the Court granted a Joint Motion for Remand (JMR) that vacated that portion of the November 2010 Board decision that denied a rating in excess of 30 percent for PTSD and remanded that portion of the Board's decision for compliance with instructions provided in the JMR.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR found fault with November 2010 Board decision to the extent that it "failed to discuss favorable evidence of record" that could potentially support a higher rating for PTSD in the form of a January 2008 VA psychiatrist's note, March 2008 VA treatment report, and June 2010 VA physician's statement.  The JMR also found that the Board failed to discuss whether an informal claim for TDIU had been raised by the remark by the VA physician in his June 2010 letter that the symptoms of the Veteran's PTSD "hinder his ability to perform work or socialize withe others to any extent."  Citing to Rice v. Shinseki, 22 Vet. App. 447 (2009), the JMR stated that the Board on remand should consider whether TDIU was reasonably raised in the record and adjudicate the issue for the entire period the appeal has been pending if the Board felt the issue had been raised.  

The clinical evidence referenced in the JMR as listed above, as well as VA mental health reports dated through September 2011, indicate an increase in the severity of the Veteran's service connected PTSD since he was last afforded a VA compensation examination to assess the severity of this condition in September 2007.  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence as to worsening symptomatology associated with the service-connected PTSD and the fact that the Veteran was last afforded VA examinations to assess the severity of the condition over four years ago, the Board concludes that before issuing another decision addressing the evidence which the JMR has directed the Board to consider, a remand for a more contemporaneous examination to assess the current severity of the service-connected residuals of PTSD is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claim, the examiner will also be requested to focus the examination on the relevant rating criteria as directed below.   

With respect to TDIU, the Board finds the record has reasonably raised the issue of entitlement to these benefits as an element in connection with the claim for an increased rating for PTSD.  As entitlement to a TDIU is an aspect to consider in connection with the Veteran's claim for an increased rating for PTSD, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric compensation examination to determine the current extent of the impairment resulting from his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further indicated special studies must be conducted and all clinical findings reported in detail.  The examiner must record pertinent medical complaints, symptoms, and clinical findings.  In addition, the examiner must provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the service-connected PTSD limits his ability to work, or affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions must be provided.  The examiner is to specially comment as to whether service-connected psychiatric disability results in any of the following, and which grouping of symptoms predominantly reflects the Veteran's level of disability:

a.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events);

b.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships;

c.  Occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; OR 

d.  Total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

2.  Thereafter, the RO is to review the record, including any newly acquired evidence, readjudicate the claim for an increased rating for PTSD, and conduct the initial adjudication of the claim for TDIU.  If any benefit sought in connection with either issue is denied, the Veteran is to be provided a Supplemental Statement of the Case (SSOC).  The SSOC should document consideration of the January 2008 VA psychiatrist's note, March 2008 VA treatment report and June 2010 VA physician's statement referenced in the JMR.  Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


